Citation Nr: 1705248	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  12-31 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether the action to reduce benefits and create an overpayment based on failure to report change in marital status was proper.

2. Whether the amount of the overpayment was properly calculated and, if so, whether waiver of any portion of the overpayment is warranted.

(A separate decision will be issued with respect to the Veteran's claim for an earlier effective date for the increased rating for acquired psychiatric disability.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran served on active duty from June 1998 to June 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a determination issued in July 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran had requested the opportunity to appear at a Board hearing, but later withdrew that request in October 2016.  As such, the Board will adjudicate the matter based on the evidence of record.  

The issues of whether the amount of the overpayment was calculated correctly and of entitlement to a waiver with respect to the overpayment are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if additional action on her part is required. 


FINDINGS OF FACT

1. The Veteran's marriage to [redacted] ended in April 2007 and VA was not advised of this or of her marriage to [redacted] from 2008 to 2009 until July 2011.

2. During the period from May 2007 to June 2011, the Veteran received additional disability compensation benefits based on a spousal dependent to whom she was no longer married which resulted in an overpayment. 


CONCLUSIONS OF LAW

1. The reduction of benefits based on a change in marital status effective May 2007 was proper.  38 U.S.C.A. §§ 5101, 5110, 5112 (West 2014); 38 C.F.R. §§ 3.401, 3.501(d)(2) (2016).

2. The creation of the overpayment based on a change in marital status was proper.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In June 2010, the RO sent the Veteran a letter, prior to adjudication of her claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in July 2010.  There is no argument or indication that the examination or opinion is inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Reduction of Benefits and Overpayment

A veteran who receives disability compensation at a rate of 30 percent or higher is entitled to an additional amount per month for each dependent, to include a spouse and children.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  In connection with this compensation, veterans are required to notify VA when the status of their dependents change, for example, when they get married or divorced, or when their dependent children graduate from school.  38 C.F.R. § 3.401(b).  On a rotating basis, VA sends to veterans receiving compensation for dependents forms to be completed and returned with the information regarding the status of the dependents for whom additional compensation is received.  The accompanying letter informs veterans that failure to return the completed form within 60 days will result in the reduction or termination of benefits.

Under 38 C.F.R. § 3.401(b), the effective dates for entitlement to additional compensation for dependents are set based (1) on the date of claim and the date of the veteran's marriage or the date notice is received of the dependent's existence, if such evidence is received within one year of the VA request; (2) on the date dependency arose; (3) on the date of the qualifying disability rating provided evidence of dependency is received within one year of notification of the rating action; or, (4) on the date of commencement of the veteran's award.

The effective date of a reduction of pension or compensation by reason of marriage, annulment or divorce on or after October 1, 1982, or death of a dependent of a payee, shall be the last day of the month in which such marriage, annulment, divorce or death occurs.  38 U.S.C.A. § 5112 (b)(2) (West 2014); 
38 C.F.R. § 3.501(d)(2) (2016).

For VA purposes, an overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation (DIC), educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a).


Facts

In June 2011, the Veteran was sent a Declaration of Status of Dependents form to complete and was advised that compensation benefits would be reduced as of July 2001, the last date that evidence of dependents was of record, if the necessary information was not received.  The Veteran completed the VA Form 21-686c as requested and returned it in a timely manner (VA received it on June 23, 2011).  

After reviewing the completed form, VA informed the Veteran in an August 2011 letter that her compensation would be reduced because the evidence submitted showed that her personal situation had changed.  She had been receiving an additional amount of compensation for her dependent son and for a husband, [redacted].  The completed form showed that the Veteran had divorced [redacted] in late April 2007, and the Veteran was no longer entitled to benefits for him as of May 2007.  This change in the rate of payment due to the loss of one beneficiary effective May 2007 created an overpayment.  While the information provided by the Veteran also showed that she had been married to [redacted] in August 2008 and divorced from him in October 2009.  However, VA informed the Veteran that this marriage could not be used as the basis for entitlement to additional benefits for a dependent during that period of time - thereby reducing the amount of the assessed overpayment - because VA had not been made aware of the marriage within one year of the marriage taking place.  The Veteran is appealing the reduction of her benefits, the creation of an overpayment, and the amount of the overpayment assessed against her.

Analysis

The Veteran is shown to have received the standard letters and notifications from VA with respect to the need to apprise VA of any change in her beneficiaries or her marital status.  See, e.g., Aug. 17, 2010 letter, returned by the Veteran with a completed Status of Dependents Questionnaire and received by VA on Oct. 1, 2010).  She was receiving service-connected disability benefits with additional amounts paid for two dependents, her minor son and her husband [redacted].  When she and [redacted] divorced in April 2007, he was no longer a legal dependent for VA purposes and the Veteran was no longer entitled to receive additional compensation for two dependents, only for one dependent, her minor son.  Inasmuch as she continued to receive the additional compensation paid based on her marriage to [redacted] until June 2011, even though the marriage ended in April 2007, receipt of these funds resulted in an overpayment of the benefits.  

The Veteran was properly informed of the issue related to the overpayment and the reason for the existence of the overpayment.  The adjustment in the form of reduction in the amount of monthly compensation paid to the amount for a veteran with one dependent instead of two dependents was logical and proper within the relevant VA regulations.  According to VA regulations, the effective date of a reduction of compensation by reason of divorce shall be the last day of the month in which such divorce occurs.  Here, the Veteran divorced [redacted] in April 2007.  So, on May 1, 2007 is when her reduced compensation payments were effective after being reduced on April 30, 2007.  Indeed, had the reduction not been enacted, the Veteran would have continued to receive benefits to which she was not entitled and an even larger overpayment would have resulted.

The Veteran has contested the overpayment and reduction of her benefits, apparently in the belief that these actions were taken based on the timing of her response to the inquiry by the RO.  However, as discussed above, the Veteran's response to the inquiry was timely and had no bearing on the fact that the Veteran received benefits for a dependent spouse after the end of their marriage and that an overpayment resulted.

The Board finds that the Veteran's benefits were properly reduced when the change in the Veteran's marital status became known.  Inasmuch as the Veteran received benefits for more than three years for a dependent spouse who was no longer her spouse, the overpayment is shown to have been properly created.  However, the specific amount of the overpayment has not been established and the question of waiver has not been adjudicated.  These matters are remanded below.



ORDER

The reduction in benefits based on a change in marital status was proper and the appeal is denied.

The overpayment of benefits based on a change in marital status was properly created and the appeal is denied.


REMAND

The Board concluded above that the reduction in the Veteran's benefits was proper based on the change in her marital status and resulted in an overpayment.  

The record shows that the Veteran has contested the validity of the debt and the amount of the debt, and has asserted that seeking recovery of the debt would create a financial hardship for her.  See Financial Status Report and Correspondence submitted October 2011.  In adjudicating a claim for waiver of indebtedness, the first question which must be addressed is whether the debt or overpayment was properly created.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  VA's General Counsel has reinforced this obligation by holding that where the validity of a debt is challenged that issue must be developed before the issue of entitlement to waiver of the debt can be considered.  VAOGCPREC 6-98, 63 Fed. Reg. 31264 (1998).  In this instance, while the Board has found that the overpayment was properly created, no record has been created or findings of fact entered with respect to the amount of the assessed overpayment.  Accordingly, the debt continues to be in litigation until the amount of the debt is finally determined.  See 38 C.F.R. § 1.910(b)(1).

Accordingly, the case is REMANDED for the following actions:

1. Adjudicate the Veteran's claim concerning the validity of the reported $5,248.00 debt, completing a full audit for the entire period covered by the overpayments, which fully justifies the amounts charged.  Then provide an accounting to the Veteran, explaining the amount of the overpayment and how it was calculated.

2. Request that the Veteran complete a new VA Form 5655 or otherwise provide a financial statement and any supporting documents such as bills or bank statements to evidence financial hardship.  Allow the Veteran a reasonable amount of time to respond.

3. After a determination is reached as to the proper amount of the overpayment, the matter should be submitted to the Committee on Waivers to render a determination as to a waiver of the overpayment in whole or in part is warranted.

4. If the waiver request continues to be denied, issue a supplemental statement of the case and return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


